Name: Commission Regulation (EEC) No 638/83 of 18 March 1983 re-establishing the levying of customs duties on under garments, knitted or crocheted, products of category 25 (code 0250), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3 . 83 Official Journal of the European Communities No L 73/37 COMMISSION REGULATION (EEC) No 638/83 of 18 March 1983 re-establishing the levying of customs duties on under garments, knitted or crocheted, products of category 25 (code 0250), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of under garments, knitted or crocheted, products of category 25, the relevant ceiling amounts to 9 000 pieces ; Having regard to the Treaty establishing the European Economic Community, Whereas on 16 March 1983 imports into the Commu ­nity of the products in question originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Having regard to Council Regulation (EEC) No 3378/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annex A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annex : Article 1 As from 22 March 1983 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3378/82, shall be re-established in respect of the following products, imported into the Community and originating in India : Whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Code Category CCT heading No NIMEXE code ( 1983) Description ( 1 ) (2) (3) (4) 0250 25 ex 60.04 B 60.04-51 ; 53 ; 81 ; 83 Under garments , knitted or crocheted, not elastic or rubberized : Women's , girls ' and infants ' (other than babies') knitted or crocheted pyjamas and night dresses , of cotton or synthetic fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 363 , 23 . 12 . 1982, p. 92 . No L 73/38 Official Journal of the European Communities 19. 3 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 March 1983. For the Commission Karl-Heinz NARJES Member of the Commission